DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2021 has been entered.
 
	Claim Status
Claim 1 has been amended; support for claim 1 is found in Figure 7.
Claims 8-9, 11-13 and 20 have been cancelled.
Claims 1-7, 10 and 14-19 are currently pending and have been examined on the merits in this office action.

Claim Objections
The claim objection of the previous office action is withdrawn in view of the amendments.

Claim Rejections - 35 USC § 103
The claim rejections of the previous office action is withdrawn in view of the amendments.



Allowable Subject Matter
Claims 1-7, 10 and 14-19 are allowed.
The prior art of record fails to teach nor render obvious all of the claim limitations of independent claim 1. Specifically, the prior art fails to teach nor render obvious the claim limitation of “each free end of the first and  two second insulating tapes of the first and second electrode unit does not protrude beyond the second main surface of the first and second electrode unit in the thickness direction, and each free end of the two second insulating tapes of the second electrode unit being spaced apart from the corresponding free end of the two second insulating tapes of the first electrode unit in the thickness direction.” As applicant argues in their remarks, the rejection of record teaches covering the whole curved portion of the electrode assembly and when stacked with multiple electrode assemblies would provide the second insulating tapes of the first and second electrode assemblies to be in contact with one another. There would be no space provided as required by the claim. A skilled artisan would have no teaching, motivation nor suggestion to further modify the second insulating tapes such that the second insulating tapes would only cover a portion of the curved section of the electrode assembly. Doing this modification would defeat the purpose of covering the ends of the electrode assembly as shown in Cho 427 of the previous office action. 

Response to Arguments
Applicant argues the amended claims in the remarks dated 08/19/2021. The remarks in view of the amendments are persuasive.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-Th: 7 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727